Filed 6/17/09 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2009 ND 100







In the Interest of I.W. and D.A., children 



Wanda Larson, Dickey County Director 

of Social Services, 	Petitioner and Appellee



v.



I.W.; D.A., Jr.; 

C.W., mother; Z.W., father; 

D.A., Sr., father, 	Respondents



C.W., mother, 	Respondent and Appellant







No. 20090032







Appeal from the Juvenile Court of Dickey County, Southeast Judicial District, the Honorable Daniel D. Narum, Judge.



AFFIRMED.



Per Curiam.



Gary D. Neuharth, State’s Attorney, P.O. Box 346, Oakes, N.D. 58474-0346, for petitioner and appellee.



Kent M. Morrow, 411 North Fourth Street, P.O. Box 2155, Bismarck, N.D. 58502-2155, for respondent and appellant.

Interest of I.W. & D.A.

No. 20090032



Per Curiam.

[¶1]	C.W., the mother of I.W. and D.A., Jr., appeals a juvenile court order terminating her parental rights.  The children’s fathers, whose parental rights were also terminated, did not appeal.  C.W. argues the court erred in not individualizing its findings as to each child and in terminating her parental rights, because there was insufficient evidence to establish that deprivation of the children was likely to continue.  We conclude the court’s findings are not clearly erroneous and summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner